On Appellants’ Petitions for Rehearing.
Our opinion against which these petitions were filed was passed down on July 16, 1915. This case has received so much attention, and has been so thoroughly considered, that we dislike to have it go off on a misunderstanding. These petitions deal particularly with the proposition that the Vera came down Boston Harbor under such circumstances that the field she was entering upon was so plainly visible to her that she might have availed herself of the visible facts, and thus have avoided a collision. What was said in our opinion on. that topic closed as follows:
*372“It must be understood that what we have just said about the capacity of the Vera to control her maneuvers relates only to what preceded her collision with the Melrose.”
Therefore we do not regard what the petitioners have stated as pertinent to our propositions on that topic. It is sufficient to repeat that the collision between the Vera and the Melrose brought in a new set of circumstances not covered by our observations.
Concerning the matter of costs, there was an error in our opinion in using the word “appellees” for “appellants.” This has been corrected in the official opinion o'n file.
The other portions of the petitions, if taken up by us, would require us to review the substance of the case without our first granting any leave for a reargument. We have perhaps brought this condition on ourselves, because, with reference to such petitions, we have too freely acquiesced in a departure from the rules on this topic given in Public. Schools v. Walker, 9 Wall. 603, 19 b. Ed. 650, from a reluctance to shut off any parties who deem themselves prejudiced by a supposed mistake of the court. This time, however, we are not disposed to add anything to this irregular practice.
We wish to add what is, perhaps, an exception in reference to the •various questions of costs which are now brought to our attention, and which have been raised incidentally heretofore and which need to be thoroughly discussed. We therefore direct that all questions of costs be reargued in print by such of the parties to these proceedings as may desire to reargue the same, such arguments to be filed in print on or before the 4th day of November, 1915; and that the cases will be reheard on such printed arguments, and not otherwise, and no further.
Ordered, that cases Nos. 1089, 1090, 1091, 1092, and 1093 may be reargued within the time and in the manner allowed by our opinion passed down this 14th day of October, 1915, and not otherwise, and no further.